Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

 

Exhibit 10.1

Amendment to Sales Agreement

Symetra Life Insurance Company

Individual Life Policies

Base Commission Schedule Endorsement

 

     

Product Name

  

1st Year
Commission

   Issue Age   

Policy Rider
Commission

  

Renewal
Commission

  

Service Fee

   LSA #
(For
internal
use only)    Effective
Date Term   

10 & 15 Year Level Term Fully Underwritten All face amounts

 

  

[***]

of Annual Premium (less policy fees)

   N/A    Same 1st Year Commission rates as base policy    N/A    N/A    5920   
11/16/2011   

20 & 30 Year Level Term Fully Underwritten All face amounts

 

  

[***]

of Annual Premium (less policy fees)

   N/A    Same 1st Year Commission rates as base policy    N/A    N/A    5920   
11/16/2011    10 & 20 Year Level Term Simplified Issue All face amounts   

[***]

of Annual Premium (including policy fees)

   N/A    Same 1st Year Commission rates as base policy    N/A    N/A    5957   
11/16/2011 Permanent Life    Symetra Universal Life Fully Underwritten   

[***]

of all premium up to 1st annual target

   N/A    N/A   

[***]

of excess premium over first annual target through 6th policy year

  

[***]

starting 7th policy year once $1,000 in 1st Year Commission is received

 

   5920    11/16/2011    Symetra Universal Life Simplified Issue   

[***]

of all premium up to 1st annual target

   N/A    N/A   

[***]

of excess premium over first annual target through 6th policy year

  

[***]

starting 7th policy year once $1,000 in 1st Year Commission is received

 

   5957    11/16/2011   

Successor Single Premium Life Fully Underwritten

 

  

[***]

of single premium

   55-80 years    N/A    N/A    N/A    10332    7/2/2012   

Successor Single Premium Life Simplified Issue

 

  

[***]

of single premium

   55-80 years    N/A    N/A    N/A    10332    7/2/2012 Supplemental Benefits
   Accidental Death Guaranteed Insurability Option Waiver of Premium Insured
Children’s Benefit    Same 1st year rate as base policy    N/A    N/A    N/A   
N/A    N/A    N/A

 

Bundle # SSC026

(Life T&C Coding LSA 461ch)

  

Agency: Chase Insurance Agency

24339916

 



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

 

Amendment to Sales Agreement

Effective as of September 1, 2012

Symetra Life Insurance Company

Annuity Base Commission Schedule

 

Symetra Custom 7 Fixed Annuity Payment Schedule     

Subject to the applicable conditions specified below, base commissions as a
percentage of premiums will be paid as follows:

For Attained Ages 80 and under:

 

  •  

[***] on purchase payments between $10,000 and $49,999.99

 

  •  

[***] on purchase payments between $50,000 and $99,999.99

 

  •  

[***] on purchase payments of $100,000 and above

For Attained Ages 81 through 86:

 

  •  

[***] on purchase payments between $10,000 and $49,999.99

 

  •  

[***] on purchase payments between $50,000 and $99,999.99

 

  •  

[***] on purchase payments of $100,000 and above

For Attained Ages 87 through 90:

 

  •  

[***] on purchase payments between $10,000 and $49,999.99

 

  •  

[***] on purchase payments between $50,000 and $99,999.99

 

  •  

[***] on purchase payments of $100,000 and above

 

Chargebacks     

In the event that a Contract is surrendered under the “free look” provision, or
otherwise rescinded, then charge backs will be made against all compensation
paid with respect to such Contract.

In the event of a partial withdrawal within twelve (12) months from a Contract’s
issue date, Agency will be charged back compensation paid on the amount that
exceeds 10% of such Contract’s Policy Value. In the event of a full withdrawal
within twelve (12) months from a Contract’s issue date, Agency will be charged
back all compensation paid with respect to such Contract. The chargeback will be
waived if the withdrawal:

 

  •  

Does not exceed the amount available under the 10%-Free Withdrawal provision of
the Contract;

 

  •  

Is a non-commissionable transfer or rollover between Company products;

 

  •  

Is made after the Owner is deceased or becomes confined in a hospital or nursing
home;

 

  •  

Is part of a series of systematic withdrawals pursuant to Internal Revenue Code
Section 72(t) or 401(a)(9) for qualified plans and Section 72 (q) or 72 (s) for
non-qualified plans;

 

  •  

Is a payout under an annuitization option of the Contract.

THIS SCHEDULE MAY BE MODIFIED OR CANCELED BY COMPANY AT ANY TIME BY

PROVIDING WRITTEN NOTICE. THIS SCHEDULE SUPERSEDES ANY PREVIOUS VERSION OF

THE SYMETRA CUSTOM 7 ANNUITY SCHEDULE.

 

LSA-7050 04/2012  

Agency: Chase Insurance Agency Inc

24-33-9916                    

 